UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2322



DAVID L. FOSTER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-02-93-2)


Submitted:   March 17, 2004                 Decided:   April 2, 2004


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Foster, Appellant Pro Se. Andrew Charles Lynch, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie C.
Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David    L.     Foster   appeals   the   district   court’s    order

affirming the Commissioner’s denial of social security disability

and supplemental security income benefits.             We have reviewed the

record and the district court’s opinion and find no reversible

error.   We must uphold the Commissioner’s disability determination

if it is supported by substantial evidence.             42 U.S.C. § 405(g)

(2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Having thoroughly reviewed the administrative record, we agree with

the   district     court     that   substantial     evidence   supports     the

Commissioner’s      final     decision    denying     disability   benefits.

Accordingly, we affirm for the reasons stated by the district

court.    Foster v. Barnhart, No. CA-02-93-2 (W.D. Va. Aug. 25,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 2 -